 


114 HR 3465 IH: Public-Private Partnership Infrastructure Investment Act
U.S. House of Representatives
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3465 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2015 
Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To enhance the services of the Office of Contracts and Procurement at the Department of Transportation to assist modal agencies, States, and grant recipients with certain design and procurement practices and contracts. 
 
 
1.Short titleThis Act may be cited as the Public-Private Partnership Infrastructure Investment Act.  2.Assistance with procurement (a)In generalThe senior procurement executive of the Department of Transportation shall enhance the services of the Office of Contracts and Procurement by— 
(1)working with modal agencies, States, and other grant recipients on implementing design-bid-build, design-build, and public-private partnerships (P3s) procurement best practices, including model contracts; and (2)shall develop suggested best practices to encourage standardizing state P3 authorities and practices, including fair and balanced assumptions made in the calculations, consistency on unsolicited bids, non-compete clauses, and other major elements. 
(b)DefinitionFor purposes of this section, the term P3 means contractual agreements formed between a public agency and a private sector entity that allow for greater private sector participation in the delivery and financing of transportation projects.   